Ruffin, C. J.
The limitation, under which the plaintiffs claim, has been held to be good in a suit brought on a similar clause of the same will. Miles v. Allen, 6 Ired. 88. Swain v. Rascoe, 3 Ired. 200. The plaintiffs are therefore undoubtedly entitled to recover. In the first place, the defendant has not offered evidence of the adverse character of the possession of his father and himself. In the next place, the possession of the father was rightful up to the death of the mother in 1840, and at that time both of the daughters were married women, and have so continued ever since, so that the statute of limitations does not run against them. There is nothing in the idea, that the plaintiffs, Evans and wife, are estopped from claiming her share of the negroes, because he took a deed of gift of two of them to himself. That could, even at law, only operate as an estoppel as to those two, so as to prevent the donee from denying the donor’s right to them. But it could not effect the right to the others, as the plaintiffs did not join in the conveyance of them, nor in any way contract to relinquish their title to them. No doubt, the parties, under a mistake of the title, acted as if the negroes belonged to the father. But nothing has *173been done, by which the daughters could be precluded from claiming their slaves, under the original gift by their grandfather; and, of course, they and their husbands may sue in their right.
Per Curiam,
Decree accordingly.